DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection(s)
Claim 61 is objected to for the following informality: 
Claim 61 recites a memory which is inactive in the claims. It is recommended to the applicant to recite that the memory is storing instructions executed by the control circuity. Corrective action is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 U.S. Patent No. 10,659,470 and claims 1-20 of U.S. Patent No. 9,542,567 in view of Bist et al (US 2012/0190508. The conflicting claims are both drawn to methods and/or systems for using biometric state information to control a media asset. Although the conflicting claims are not identical, the all are drawn to accessing rule information pertaining to how media assets are utilized in response to a user’s biometric status. The Bist et al discloses such, see for example [0030, 0031]. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 10,659,470 and/or U.S. Patent No. 9,542,567 by posting the media asset to social media without the receiving a user command, for the purpose of allowing social media to view how content is perceived by the user, based upon the beneficial teachings provided by Bist et al, see for example [0030, 0031].  These modifications would result in ease of use and increased user feedback, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 51-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al (US 2014/0223462) in view of Bist et al (US 2012/0290508).
Regarding claim 51 and 61, Aimone et al discloses a method and system comprising a memory; and a control circuitry communicably coupled to the memory and an input/output (I/O) circuitry communicably coupled to the control circuitry; the control circuitry is configured to [011, 0410]:
access a rule that identifies a biometric state of a user and determine that a current biometric state of the user corresponds to the biometric state of the rule [0111, 0150, 0154, 0154, 0173, 0225-0229];
Please note that in this example brainwaves and user activity may be set to certain conditions such that a rule is used to dictate what information is shared. 
in response to the determining that the current biometric state of the user corresponds to the biometric state of the rule, post a media asset associated with the current biometric state of the user to a social network [0225-0229];
Please note that in this example, based on the user biometric state (brain wave) certain media information may be shared. 
However, Aimone et al does not expressly disclose but Bist et al
Please note that in this example emotional scores as well as the content associated with them may be shared to a user’s social media.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aimone et al by posting the media asset to social media without the receiving a user command, for the purpose of allowing social media to view how content is perceived by the user, based upon the beneficial teachings provided by Bist et al, see for example [0030, 0031].  These modifications would result in ease of use and increased user feedback, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 52 and 62, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al further discloses determining that an activity of the user is associated with the current biometric state of the user, wherein posting the media asset associated with the activity of the user on the social network is performed in response to the determining that the activity of the user is associated with the current biometric state of the user (i.e. facial expression) [0225-0229]. 
Regarding claims 53 and 63, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al further discloses determining that an activity of the user is associated with the current biometric state of the user, and positing a message on other users to join the activity of the user in response to the determining that that the activity of the user is 
Regarding claims 54 and 64, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al further discloses determining that an activity of the user associated with the current biometric state of the user is a violation to the rule, wherein posting the media asset associated with the activity of the user on the social network is performed in response to the determining that the activity of the user associated with the current biometric state of the user is violation to the rule (i.e. different colors around the media content indicates mood) [0225-0229]. 
Regarding claims 55 and 65, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al further discloses notifying a second user of the correspondence between the current biometric state of the user and the biometric state of the rule, wherein the second user is different from the user (positing to social media for several users to see) [0225-0229].
Regarding claims 56 and 66, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al further discloses retrieving a message associated with the biometric state of the rule (notification) [0227].
Regarding claims 57 and 67, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al
However, Aimone et al does not expressly disclose but Bist et al discloses posting a media asset associated with the biometric status without receiving a command from the user to post the media asset [0030, 0031];
Please note that in this example emotional scores as well as the content associated with them may be shared to a user’s social media.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aimone et al by posting the media asset to social media without the receiving a user command, for the purpose of allowing social media to view how content is perceived by the user, based upon the beneficial teachings provided by Bist et al, see for example [0030, 0031].  These modifications would result in ease of use and increased user feedback, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 58 and 68, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al does not expressly disclose but Bist et al discloses determining the current biometric state of the user comprises measuring electrical activity associated with a brain of the user, measuring heart rate of the user, measuring blood sample of the user, measuring tissue sample of the user, measuring speech of the user, measuring facial description of the user or combinations thereof [0031]. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aimone et al by posting the media asset to social media without the receiving a user command, for the purpose of allowing social media to view how content is perceived by the user, based upon the beneficial teachings provided by Bist et al, see for example [0030, 0031].  These modifications would result in ease of use and increased user feedback, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 59 and 69, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al does not expressly disclose but Bist et al discloses determining one of a temperament or behavior of the user based on the current biometric state of the user [0046]. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aimone et al by posting the media asset to social media without the receiving a user command, for the purpose of allowing social media to view how content is perceived by the user, based upon the beneficial teachings provided by Bist et al, see for example [0030, 0031].  These modifications would result in ease of use and increased user feedback, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 60 and 70, Aimone et al and Bist et al disclose all the limitations of claims 51 and 61. Aimone et al further discloses preloading the media asset prior to the determining that the current biometric state of the user corresponds to the biometric state of the rule (i.e. “in-sync” experience) [0223]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436